This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A13-2389

                                 Randy Lee Oulman,
                                     Appellant,

                                         vs.

                           Wade Setter, Superintendent,
                    Minnesota Bureau of Criminal Apprehension,
                              in his official capacity,
                                    Respondent.

                                Filed August 4, 2014
                                      Affirmed
                                    Ross, Judge

                            Ramsey County District Court
                              File No. 62-CV-12-8895


Bradford Colbert, Legal Assistance to Minnesota Prisoners, St. Paul, Minnesota (for
appellant)

Lori Swanson, Attorney General, Angela Helseth Kiese, Assistant Attorney General, St.
Paul, Minnesota (for respondent)


      Considered and decided by Ross, Presiding Judge; Larkin, Judge; and Willis,

Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

ROSS, Judge

       A Colorado court convicted Randy Oulman of sex offenses. Those offenses

required Oulman to register as a predatory offender for his entire life in Colorado under

Colorado registration statutes but would have required him to register for only ten years

in Minnesota under Minnesota registration laws if he had committed the offenses in

Minnesota and been convicted here. Because Minnesota law honors the registration laws

of other states by requiring offenders who relocate to Minnesota to register here under the

terms imposed by the vacated state, Oulman asked the district court to relieve him of the

Minnesota obligation to register for life based on his equal protection rights. The district

court granted summary judgment against Oulman, a decision we affirm because Colorado

sex offenders who immigrate to Minnesota are not similarly situated to sex offenders who

committed their offenses in Minnesota, and Minnesota’s registration statute affords

similar treatment to all out-of-state offenders who relocate here.

                                          FACTS

       Randy Oulman pleaded guilty in 1997 to Colorado charges of sexual exploitation

of a child, attempted sexual exploitation of a child, and attempted sexual assault of a

child. He was convicted of the Colorado offenses in Colorado and sentenced to six years

in prison. Oulman ended his Colorado prison term in 2002 and was, under Colorado law,

required to register for life as a predatory offender. Oulman left Colorado without

registering but moved to Iowa and began registering in June 2002.




                                             2
      Oulman relocated to Minnesota in 2005 and filed the statutorily required

registration forms in this state. Officials with the BCA’s Predatory Offender Unit

assessed Oulman’s case, contacted Colorado officials, and learned that Oulman was

required to register in Colorado for the rest of his life. Oulman commenced his

registration in Minnesota beginning in September 2005 but later inquired about avoiding

the requirement. Minnesota officials informed him that his duty to register in Minnesota

remains so long as Colorado imposes a lifetime registration duty.

      Oulman filed a civil complaint against the BCA’s superintendent urging the

district court to declare an end to his duty to register in Minnesota. He maintained that

Minnesota Statutes section 243.166, subdivision 1b(b) (2012), which results in his

Minnesota lifetime registration requirement based on his Colorado convictions and

Colorado registration requirement, violates his state and federal constitutional rights to

due process and equal protection and his constitutional right not to be subject to ex post

facto laws. The superintendent moved for summary judgment, which the district court

granted.

      Oulman appeals the district court’s summary judgment decision only under his

equal protection theory.

                                    DECISION

      Oulman challenges the district court’s summary judgment decision. We review the

district court’s grant of summary judgment to decide whether any genuine issues of

material fact are present and whether the district court correctly applied the law.

Riverview Muir Doran, LLC v. JADT Dev. Grp., LLC, 790 N.W.2d 167, 170 (Minn.


                                            3
2010). When the facts are undisputed, we review de novo the district court’s application

of the law. Id.

         Oulman specifically challenges as unconstitutional his lifetime Minnesota

registration requirement. A challenge to the constitutionality of a statute is a legal

question, which we review independently. Schatz v. Interfaith Care Ctr., 811 N.W.2d

643, 653 (Minn. 2012). We presume statutes are constitutional and invalidate them only

when absolutely necessary. Id. at 653–54. The party challenging the statute’s

constitutionality must prove beyond a reasonable doubt that the statute is

unconstitutional. Id. at 654.

         Oulman rests his constitutional challenge on his right to equal protection. The

Equal Protection Clause of the United States Constitution provides that no state may

“deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const.

amend. XIV, § 1. The Minnesota Constitution similarly declares that “[n]o member of

this state shall be disfranchised or deprived of any of the rights or privileges secured to

any citizen thereof, unless by the law of the land or the judgment of his peers.” Minn.

Const. art. I, § 2. We apply this section of the Minnesota Constitution under the same

principles used to analyze the federal Equal Protection Clause. Greene v. Comm’r of

Minn. Dep’t of Human Servs., 755 N.W.2d 713, 725 (Minn. 2008). These principles hold

that similarly situated people should be treated similarly but that only invidious

discrimination is unconstitutional. Kolton v. Cnty. of Anoka, 645 N.W.2d 403, 411 (Minn.

2002).




                                            4
       To prevail on his equal protection claim, Oulman must make the threshold

showing that the predatory offender registration statute treats similarly situated

individuals differently. State v. Cox, 798 N.W.2d 517, 521 (Minn. 2011). We may rely on

federal law when deciding whether groups are similarly situated, and we decide the issue

by asking whether the groups “are alike in all relevant respects.” Id. at 521–22.

       Oulman premises his equal protection claim on his argument that he is similarly

situated to people convicted in Minnesota of offenses similar to his Colorado offenses,

and he maintains that the registration statute treats him differently because he was

convicted in Colorado. He is correct that Minnesota law requires him to register for life

based on his convictions and registration requirement in Colorado. The predatory

offender registration statute outlines the registration requirements for individuals

convicted of offenses in Minnesota:

              A person shall register under this section if . . . the person was
              charged with . . . any of the following, and convicted of or
              adjudicated delinquent for that offense . . . [fourth-degree]
              criminal sexual conduct under section . . . 609.345 . . . or . . .
              using a minor in a sexual performance in violation of section
              617.246.

Minn. Stat. § 243.166, subd. 1b(a)(1)–(2) (2012). The statute specifies that offenders

must continue to register for at least ten years after they first register. Id., subd. 6(a)

(2012). But the statute imposes a different registration requirement on those who are

convicted in other states and move to Minnesota:

              A person also shall register under this section if:

              (1) the person was convicted of or adjudicated delinquent in
                  another state for an offense that would be a violation of


                                              5
                     a law described in paragraph (a) if committed in this
                     state;

                (2) the person enters this state to reside, work, or attend
                    school, or enters this state and remains for 14 days or
                    longer; and

                (3) ten years have not elapsed since the person was released
                    from confinement . . . unless the person is subject to a
                    longer registration period under the laws of another state
                    in which the person has been convicted or adjudicated,
                    or is subject to lifetime registration.

                     If a person described in this paragraph is subject to a
                     longer registration period in another state or is subject to
                     lifetime registration, the person shall register for that
                     time period regardless of when the person was released
                     from confinement, convicted, or adjudicated delinquent.

Id., subd. 1b(b). It reinforces this language when describing the registration period,

stating that:

                A person described in subdivision 1b, paragraph (b), who is
                required to register under the laws of a state in which the
                person has been previously convicted . . . shall register under
                this section for the time period required by the state of
                conviction or adjudication unless a longer time period is
                required elsewhere in this section.

Id., subd. 6(e) (2012). The superintendent concedes that Oulman was convicted under

Colorado statutes that are similar to Minnesota’s statutes defining fourth-degree criminal

sexual conduct and attempt to use a minor in a sexual performance. He also concedes

that, although Colorado law imposes a lifetime registration requirement for Oulman’s

offenses, Oulman’s Minnesota registration obligation would last only ten years if he had

committed his crimes in Minnesota and been convicted under the corollary Minnesota

statutes.


                                               6
       We believe that Oulman defines too broadly the relevant class as all individuals

who commit crimes analogous to Minnesota’s crimes of fourth-degree criminal sexual

conduct and attempt to use a minor in a sexual performance, regardless of where those

crimes were committed and where the convictions occurred. He would have us define the

nature of the crime and the duty to register by ignoring where the crime and the

conviction occurred. But individuals may be classified as dissimilarly situated based on

location. Schatz, 811 N.W.2d at 656–57. The Schatz court rejected an equal protection

challenge to a statute that controlled coverage of medical expenses for workers injured in

Minnesota and subject to Minnesota’s Worker’s Compensation Act. The court held that

workers injured on the job in Minnesota who then leave the state and receive medical

treatment elsewhere are not similarly situated to workers injured in Minnesota who

remain and receive medical care in Minnesota. Id. The court emphasized that, because

Minnesota had jurisdiction over in-state providers but not necessarily out-of-state

providers, employers wishing to challenge the cost of medical care had recourse against

in-state providers but not necessarily against out-of-state providers. Id. at 657. We hold

similarly that Oulman belongs to that class of persons who commit crimes in violation of

another state’s laws, who are subject to registration requirements of that state, and who

relocate to Minnesota.

       Given this class definition, Oulman has not taken his equal protection argument

past the threshold. Minnesota’s predatory offender registration statute treats all offenders

in Oulman’s class similarly. Oulman’s registration duty is the same as anyone else’s who

has relocated to Minnesota with out-of-state convictions. Under the Minnesota statutory


                                             7
scheme that Oulman challenges, everyone convicted after engaging in a Minnesota

predatory crime is subject to a defined registration obligation, and everyone convicted

after engaging in a Colorado offense is subject to whatever registration obligation

Colorado law imposes.

       Oulman would have us reach a different conclusion, broadly defining the class,

based on the supreme court’s discussion in State v. Cox that “a defendant [can] prevail on

an equal-protection claim based on the disparity in sentencing for two different offenses

[if] the defendant . . . first show[s] that a person who is convicted of committing one

offense is similarly situated to people who are convicted of committing the other offense”

and that “the two statutes prohibit the same conduct.” 798 N.W.2d at 523. The argument

includes flaws. We discuss only one of them, the most obvious: Cox was not discussing a

regulatory statute by which Minnesota imposes different penalties (or different

registration requirements) on two defendants who have engaged in the same conduct. The

“conduct” that triggers registration is not merely the act of the offense but also the act of

receiving an out-of-state conviction and becoming subject to the obligations of that

state’s registration requirements.

       Oulman also cites several foreign cases to support his argument that the distinction

between offenders with in-state convictions and those with out-of-state convictions is

unconstitutional. Because each of these cases—none of which is binding on us—was

decided on clearly distinguishable grounds, we reject the argument without further

discussion. See Doe v. Pa. Bd. of Prob. and Parole, 513 F.3d 95, 102, 112 (3rd Cir. 2008)

(striking down provisions of Pennsylvania registration law that provided an “extensive


                                             8
adjudicatory process” to in-state offenders before subjecting them to community

notification requirements but affording no similar process to out-of-state offenders);

ACLU of N.M. v. City of Albuquerque, 137 P.3d 1215, 1226–27 (N.M. Ct. App. 2006)

(spotting an equal protection violation in a local law that required offenders residing in

other states to register if they spent three consecutive days in Albuquerque while not

requiring sex offenders who lived in neighboring cities and worked in Albuquerque to

register); Hendricks v. Jones ex rel. State, 2013 WL 5201235 (Okla. 2013) (holding that a

sex offender registration statute violated equal protection rights because it required out-

of-state offenders but not in-state offenders to register when convicted before the statute’s

enactment date).

       Oulman, who is subject to Colorado’s registration requirements because of his

Colorado convictions, is not similarly situated to offenders convicted of similar (not

necessarily identical) crimes in Minnesota. We therefore go no further with the equal

protection analysis and need not consider whether the statute withstands rational basis

review.

       Affirmed.




                                             9